SUPPLEMENT Dated June 14, 2010 To the Current Prospectus ING Income Annuity Issued By ING Life Insurance and Annuity Company Through its Variable Annuity Account B This supplement updates the prospectus. Please read this supplement carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-238-6273. The following changes apply to a certain investment portfolio that is currently available under your contract. The changes consist of a name change and subadviser change. The investment objective of the portfolio is unchanged. The explanatory parentheticals clarify the specific change for the investment portfolio. Appendix II is hereby amended as follows (with the list of available investment portfolios at the front of the prospectus revised accordingly). Fund Name and Investment Adviser/Subadviser Investment Objective ING Investors Trust 7337 E. Doubletree Ranch Road, Scottsdale, AZ 85258 ING Large Cap Growth Portfolio (formerly known as Seeks long-term capital growth. ING Wells Fargo Omega Growth Portfolio) Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. (formerly, Wells Capital Management Inc.) 156227 06-14-2010
